EXHIBIT 10.3

AMENDMENT TO

AMENDED AND RESTATED

SAVVIS, INC.

2003 INCENTIVE COMPENSATION PLAN

The Amended and Restated SAVVIS, Inc. 2003 Incentive Compensation Plan (the
“Plan”) is hereby amended as set forth below, effective as of the date of
adoption (the “Adoption Date”) of this amendment (the “Amendment”) by the Board
of Directors of SAVVIS, Inc. (the “Corporation”):

1. Section 2.19 is hereby amended and restated in its entirety to read as
follows:

“2.19 “Fair Market Value” means the value of a share of Stock, determined as
follows: if on the Grant Date or other determination date the Stock is listed on
an established national or regional stock exchange, is admitted to quotation on
The Nasdaq Stock Market, Inc. or is publicly traded on an established securities
market, the Fair Market Value of a share of Stock shall be the closing price of
the Stock on such exchange or in such market (if there is more than one such
exchange or market the Board shall determine the appropriate exchange or market)
on the Grant Date or such other determination date (or if there is no such
reported closing price, the Fair Market Value shall be the mean between the
highest bid and lowest asked prices or between the high and low sale prices on
such trading day) or, if no sale of Stock is reported for such trading day, on
the next subsequent day on which any sale shall have been reported. If the Stock
is not listed on such an exchange, quoted on such system or traded on such a
market, Fair Market Value shall be the value of the Stock as determined by the
Board in good faith.”

2. The Plan shall be unchanged in all other respects.

Adopted this 25th day of July, 2007.

 

39